ON REHEARING
PER CURIAM.
On motion for rehearing appellants again urge that the order appealed from, even though designated interlocutory, will result in distribution and dissipation of the corpus of the trust, with resulting termination thereof, and .is, in fact, final. It will have the effect, according to appellants, of depriving them of an opportunity for review wherein they could recover the assets, if their position is vindicated on subsequent appeal.
We disagree. The order was interlocutory. We are sure that the trial court will insure that the assets are not distributed prematurely so as to permit such a result. This it must do. Appellants can and should be afforded an opportunity on appeal from a final judgment to obtain review of the contentions which they assert.